Exhibit 10.2

INCREMENTAL ASSUMPTION AGREEMENT

dated as of March 4, 2011,

among

CB RICHARD ELLIS SERVICES, INC.,

CB RICHARD ELLIS GROUP, INC.,

CERTAIN SUBSIDIARIES OF

CB RICHARD ELLIS SERVICES, INC.,

THE INCREMENTAL TERM LENDERS NAMED HEREIN

and

CREDIT SUISSE AG,

as Administrative Agent and Collateral Agent

 

 

CREDIT SUISSE SECURITIES (USA) LLC

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arrangers and Joint Bookrunners

THE ROYAL BANK OF SCOTLAND PLC

and

HSBC BANK USA, NATIONAL ASSOCIATION,

as Syndication Agents

WELLS FARGO BANK, N.A.

and

BARCLAYS BANK PLC,

as Documentation Agents



--------------------------------------------------------------------------------

INCREMENTAL ASSUMPTION AGREEMENT dated as of March 4, 2011 (this “Agreement”),
among CB RICHARD ELLIS SERVICES, INC., a Delaware corporation (the “U.S.
Borrower”), CB RICHARD ELLIS LIMITED, a limited company organized under the laws
of England and Wales (with company no: 3536032) (the “U.K. Borrower”), CB
RICHARD ELLIS LIMITED/CB RICHARD ELLIS LIMITÉE (formerly known as CB Richard
Ellis Limited), a corporation organized under the laws of the province of New
Brunswick (the “Canadian Borrower”), CB RICHARD ELLIS PTY LTD, a company
organized under the laws of Australia and registered in New South Wales (the
“Australian Borrower”), CB RICHARD ELLIS LIMITED, a company organized under the
laws of New Zealand (the “New Zealand Borrower” and, together with the U.S.
Borrower, the U.K. Borrower, the Canadian Borrower, the Australian Borrower and
the New Zealand Borrower, the “Borrowers”), CB RICHARD ELLIS GROUP, INC., a
Delaware corporation (“Holdings”), the INCREMENTAL TRANCHE C TERM LENDERS party
hereto, the INCREMENTAL TRANCHE D TERM LENDERS party hereto and CREDIT SUISSE
AG, as Administrative Agent.

A. Reference is made to the Credit Agreement dated as of November 10, 2010, as
amended by Amendment No. 1 dated as of March 4, 2011 (as further amended,
supplemented or modified prior to the date hereof, the “Credit Agreement”),
among the Borrowers, Holdings, the Lenders (as defined in Article I of the
Credit Agreement) and Credit Suisse AG, as administrative agent (in such
capacity, the “Administrative Agent”) and as collateral agent (in such capacity,
the “Collateral Agent”) for the Lenders.

B. CB Richard Ellis, Inc., a Delaware corporation and a wholly- owned subsidiary
of the U.S. Borrower (“CBRE Inc.”), and other affiliates of Holdings entered
into a Share Purchase Agreement dated as of February 15, 2011 (the “CRES
Purchase Agreement”), with ING Real Estate Investment Management Holding B.V.
(“ING REIM”) and others, pursuant to which (i) CBRE Inc. will acquire ING REI
Clarion Holding, Inc., a wholly-owned subsidiary of ING REIM (“ING CRES”), and
(ii) a subsidiary of the U.S. Borrower will acquire certain assets held by
Nationale-Nederlanden Intervest II, B.V. in three ING REIM-managed funds (the
acquisitions described in clauses (i) and (ii) above, the “CRES Acquisition”).
In addition, CBRE Inc. and other affiliates of Holdings entered into a Share
Purchase Agreement dated as of February 15, 2011 (the “PERE Purchase Agreement”
and, together with the CRES Purchase Agreement, the “Purchase Agreements”), with
ING REIM and others, pursuant to which (x) a subsidiary of the U.S. Borrower
will indirectly acquire the ING REIM Europe and ING REIM Asia business units
(collectively, “ING PERE”), and (y) a subsidiary of the U.S. Borrower will
acquire certain co-investment stakes in certain funds managed by ING PERE, which
will be acquired through either new issuance from such funds, on the secondary
market from investors in such funds or direct purchases from affiliates of ING
GROEP N.V. (the acquisitions described in clauses (x) and (y) above, the “PERE
Acquisition” and, together with the CRES Acquisition, the “Acquisitions”; the
Acquisitions together with the payment of related fees and expenses and other
related transaction costs, the “Transactions”).

C. Holdings and the U.S. Borrower have requested that (i) the persons set forth
on Schedule II-1 hereto (together with their permitted successors and assigns,
the “Incremental Tranche C Term Lenders”) commit to make Incremental Term Loans
(the “Incremental Tranche C Term Loans”) to the U.S. Borrower on each Funding
Date (as defined below in



--------------------------------------------------------------------------------

Section 1), in an aggregate principal amount of up to $400,000,000, and (ii) the
persons set forth on Schedule II-2 hereto (together with their permitted
successors and assigns, the “Incremental Tranche D Term Lenders” and, together
with the Incremental Tranche C Term Lenders, the “New Incremental Term Lenders”)
commit to make Incremental Term Loans (the “Incremental Tranche D Term Loans”
and, together with the Incremental Tranche C Term Loans, the “New Incremental
Term Loans”) to the U.S. Borrower on each Funding Date, in an aggregate
principal amount of up to $400,000,000, the proceeds of such New Incremental
Term Loans to be used solely to finance, in part, the Transactions.

D. (i) The Incremental Tranche C Term Lenders are willing to make the
Incremental Tranche C Term Loans to the U.S. Borrower, and (ii) the Incremental
Tranche D Term Lenders are willing to make the Incremental Tranche D Term Loans
to the U.S. Borrower, in each case on each Funding Date and on the terms and
subject to the conditions set forth herein and in the Credit Agreement.

Accordingly, in consideration of the mutual agreements herein contained and for
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Terms Generally. (a) The rules of construction set forth in
Section 1.02 of the Credit Agreement shall apply mutatis mutandis to this
Agreement. This Agreement shall be a “Loan Document” for all purposes of the
Credit Agreement and the other Loan Documents and, to the extent it relates to
the making of New Incremental Term Loans, an “Incremental Assumption Agreement”
for all purposes of the Credit Agreement and the other Loan Documents.
Capitalized terms used but not defined herein have the meanings assigned thereto
in the Credit Agreement.

(b) As used in this Agreement, the following terms have the meanings specified
below:

“Funding Date” shall mean each date (but on not more than two occasions) on or
after the Effective Date (as defined below in Section 5) and prior to the New
Incremental Term Loan Commitment Termination Date (as defined below in
Section 2) on which (a) all of the conditions precedent set forth in Section 6
are satisfied and (b) New Incremental Term Loans are funded.

“Incremental Tranche C Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Incremental Tranche C Term Loans hereunder as
set forth on Schedule II-1, or in the Assignment and Acceptance pursuant to
which such Lender assumed its Incremental Tranche C Commitment, as applicable,
as the same may be (a) reduced from time to time pursuant to Section 2.09 of the
Credit Agreement, (b) increased from time to time pursuant to Section 2.26 of
the Credit Agreement and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04 of the Credit
Agreement.

“Incremental Tranche D Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Incremental Tranche D Term Loans hereunder as
set forth on Schedule II-2, or in the Assignment and Acceptance pursuant to
which such Lender assumed its Incremental Tranche D Commitment, as applicable,
as the same may be (a) reduced from time to time pursuant to Section 2.09 of the
Credit Agreement, (b) increased from time to time pursuant to Section 2.26 of
the Credit Agreement and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04 of the Credit
Agreement.

“New Incremental Term Loan Commitments” shall mean the Incremental Tranche C
Commitments and the Incremental Tranche D Commitments.

 

2



--------------------------------------------------------------------------------

SECTION 2. Incremental Term Loans. (a) On the terms and subject to the
conditions set forth herein and in the Credit Agreement and in reliance upon the
representations and warranties set forth herein and in the other Loan Documents,
(i) each Incremental Tranche C Term Lender agrees, severally and not jointly, to
make, on each Funding Date applicable to the Incremental Tranche C Commitments,
an Incremental Tranche C Term Loan to the U.S. Borrower, in dollars, in an
aggregate principal amount not to exceed its Incremental Tranche C Commitment,
and (ii) each Incremental Tranche D Term Lender agrees, severally and not
jointly, to make, on each Funding Date applicable to the Incremental Tranche D
Commitments, an Incremental Tranche D Term Loan to the U.S. Borrower, in
dollars, in an aggregate principal amount not to exceed its Incremental Tranche
D Commitment. Amounts paid or prepaid in respect of the New Incremental Term
Loans may not be reborrowed.

(b) The New Incremental Term Loan Commitment of each New Incremental Term Lender
shall automatically reduce pro tanto by the aggregate principal amount of the
related New Incremental Term Loan made by such Lender on a Funding Date, and
shall automatically terminate on the date (the “New Incremental Term Loan
Commitment Termination Date”) which is the earlier to occur of (i) the
termination or expiration of each of the Purchase Agreements and (ii) 5:00 p.m.,
New York City time, on the 180th day after the Effective Date.

(c) The proceeds of the New Incremental Term Loans are to be used by the
Borrowers solely for the purposes set forth in Recital C of this Agreement.

SECTION 3. Terms and Conditions. The Incremental Tranche C Term Loans and
Incremental Tranche D Term Loans shall constitute Specified Incremental Term
Loans and Term Loans for all purposes of the Credit Agreement and the other Loan
Documents, and shall have the terms that are set forth in Exhibit A.

SECTION 4. Representations and Warranties. To induce the other parties hereto to
enter into this Agreement, each Loan Party party hereto represents and warrants
to the Administrative Agent and each of the Lenders (including the New
Incremental Term Lenders) that:

(a) This Agreement has been duly authorized, executed and delivered by such Loan
Party, and, constitutes a legal, valid and binding obligation of such Loan Party
enforceable against such Loan Party in accordance with its terms, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, moratorium and other
similar laws relating to or affecting creditors’ rights generally and to general
equitable principles (whether considered in a proceeding or in equity or at law)
and an implied covenant of good faith and fair dealing.

(b) Each of the representations and warranties made by such Loan Party in
Article III of the Credit Agreement and in each other Loan Document are true and
correct in all material respects on and as of the date hereof and the Funding
Date, except to the extent such representations and warranties expressly relate
to an earlier date.

(c) No Event of Default or Default has occurred and is continuing as of the
Effective Date and as of each Funding Date after giving effect to the New
Incremental Term Loans to be made on such Funding Date.

SECTION 5. Effectiveness. This Agreement shall become effective as of the date
(the “Effective Date”) on which each of the following conditions precedent shall
have been satisfied:

 

3



--------------------------------------------------------------------------------

(a) The Administrative Agent shall have received duly executed counterparts of
this Agreement which, when taken together, bear the signatures of each Loan
Party and each New Incremental Lender.

(b) Each of the conditions set forth in paragraphs (b) and (c) of Section 4.01
of the Credit Agreement shall be satisfied, and the Administrative Agent shall
have received a certificate to that effect dated as of the Effective Date and
executed by a Responsible Officer of the U.S. Borrower.

(c) As of the Effective Date, and after giving effect to the funding in full of
the New Incremental Term Loans and the consummation of the other Transactions,
the U.S. Borrower would be in Pro Forma Compliance and the Leverage Ratio would
not exceed 3.25 to 1.00, and the Administrative Agent shall have received a
certificate to that effect dated as of the Effective Date and executed by a
Responsible Officer of the U.S. Borrower.

(d) The Administrative Agent shall have received (i) a favorable written opinion
of (x) the General Counsel or Assistant General Counsel of the U.S. Borrower and
(y) Simpson Thacher & Barlett LLP, counsel for Holdings and the Borrowers, in
each case addressed to the Administrative Agent, the Lenders (including the New
Incremental Term Lenders) and the Issuing Bank, (ii) corporate authorizations
and (iii) officer’s certificates, in each case in form and substance reasonably
satisfactory to the Administrative Agent. Holdings and the Borrowers hereby
request such counsel to deliver such opinion.

(e) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including all Upfront Fees (as
defined in Section 9) and, to the extent invoiced one Business Day prior to the
Effective Date, reimbursement or payment of all reasonable out-of-pocket
expenses required to reimbursed or paid by the Borrowers hereunder or under any
other Loan Document.

SECTION 6. Conditions Precedent to Each Funding Date. The obligation of each New
Incremental Term Lender to make its New Incremental Term Loans hereunder on a
Funding Date shall be subject to the satisfaction, on or after the Effective
Date, of the following conditions precedent:

(a) The Administrative Agent shall have received a Borrowing Request with
respect to the New Incremental Term Loans to be made on such Funding Date in
accordance with Section 2.03 of the Credit Agreement.

(b) Each of the conditions set forth in paragraphs (b) and (c) of Section 4.01
of the Credit Agreement shall be satisfied, and the Administrative Agent shall
have received a certificate to that effect dated as of such Funding Date and
executed by a Responsible Officer of the U.S. Borrower.

(c) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to such Funding Date, including any Unused Fees (as
defined in Section 10) and, to the extent invoiced one Business Day prior to
such Funding Date, reimbursement or payment of all out-of-pocket expenses
required to reimbursed or paid by the Borrowers hereunder or under any other
Loan Document.

(d) The Acquisition to be financed with the proceeds of the New Incremental Term
Loans to be made on such Funding Date shall have been, or substantially
simultaneously with the borrowing of such New Incremental Term Loans shall be,
consummated substantially on the terms described in the applicable Purchase
Agreement.

 

4



--------------------------------------------------------------------------------

SECTION 7. Acknowledgement of Guarantors. Each of the Guarantors hereby
acknowledges its receipt of a copy of this Agreement and its review of the terms
and conditions hereof, and each of the Guarantors hereby consents to the terms
and conditions of this Agreement and the transactions contemplated hereby, and
hereby confirms its guarantee and, as applicable, its grant of Collateral under
the Guarantee and Pledge Agreement and agrees that such guarantee and any such
grant of Collateral shall continue to be in full force and effect and shall
inure to the benefit of the Secured Parties, including the New Incremental Term
Lenders as such in respect of their New Incremental Term Loans and the other
Obligations owed to them from time to time.

SECTION 8. Notices. All notices hereunder shall be given in accordance with the
provisions of Section 9.01 of the Credit Agreement.

SECTION 9. Upfront Fees. In consideration of the agreements of the New
Incremental Term Lenders contained in this Agreement, Holdings and the U.S.
Borrower agree to pay to the Administrative Agent, in immediately available
funds, for the account of each New Incremental Term Lender, an upfront fee (the
“Upfront Fee”), in an amount equal to 0.50% of the aggregate principal amount of
the New Incremental Term Loan Commitments of such New Incremental Term Lender,
payable on the Effective Date. Once paid, the Upfront Fee shall not be
refundable under any circumstances.

SECTION 10. Unused Fees. In consideration of the agreements of the New
Incremental Term Lenders contained in this Agreement, Holdings and the U.S.
Borrower agree to pay to the Administrative Agent, in immediately available
funds, for the account of each New Incremental Term Lender, an unused fee (the
“Unused Fee”), equal to such New Incremental Term Lender’s Unused Fee Percentage
(as defined below) of the aggregate principal amount of the applicable unused
New Incremental Term Loan Commitment of such New Incremental Term Lender,
beginning to accrue on and including the 31st day after the Effective Date, up
to but excluding the day the applicable New Incremental Term Commitments of such
New Incremental Term Lender are reduced to zero or otherwise terminated in
accordance with this Agreement (the “Unused Fee Termination Date”), payable
quarterly in arrears on the Unused Fee Termination Date and on the last Business
Day of each quarter preceding the Unused Fee Termination Date. The “Unused Fee
Percentage” means (i) with respect to any Incremental Tranche C Commitment,
(A) 1.625% per annum for the period commencing on the 31st day after the
Effective Date, up to and including the 90th day after the Effective Date, and
(B) 3.25% per annum thereafter, and (ii) with respect to any Incremental Tranche
D Commitment, (A) 1.75% per annum for the period commencing on the 31st day
after the Effective Date, up to and including the 90th day after the Effective
Date, and (B) 3.50% per annum thereafter, in each case calculated on the basis
of the actual number of days elapsed in a 360-day year. Once paid, the Unused
Fee shall not be refundable under any circumstances.

SECTION 11. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile or other customary means of electronic transmission (e.g., “pdf”)
shall be as effective as delivery of a manually signed counterpart of this
Amendment.

SECTION 12. APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

5



--------------------------------------------------------------------------------

SECTION 13. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 13.

SECTION 14. Jurisdiction; Consent to Service of Process. (a) Each of Holdings
and each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
the Collateral Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against Holdings, the
Borrowers or their respective properties in the courts of any jurisdiction.

(b) Each of Holdings and each Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any New
York State or Federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01 of the Credit Agreement. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

SECTION 15. Headings. Headings used herein are for convenience of reference
only, are not part of this Agreement and are not to affect the construction of,
or to be taken into consideration in interpreting, this Agreement.

[Remainder of this page intentionally left blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date and year first
above written.

 

CB RICHARD ELLIS SERVICES, INC.,   by  

/s/ Debera Fan

    Name:   Debera Fan     Title:   Senior Vice President and Treasurer

 

CB RICHARD ELLIS GROUP, INC.,   by  

/s/ Debera Fan

    Name:   Debera Fan     Title:   Senior Vice President and Treasurer

 

EACH OF THE SUBSIDIARY GUARANTORS LISTED ON SCHEDULE I HERETO,   by  

/s/ Debera Fan

    Name:   Debera Fan     Title:   Senior Vice President and Treasurer

[Signature Page to the CB Richard Ellis Services Inc. Incremental Assumption
Agreement]



--------------------------------------------------------------------------------

CB RICHARD ELLIS LIMITED, a limited company organized under the laws of England
and Wales,   by  

/s/ M. Lewis

    Name:    M. Lewis     Title:    Director

 

CB RICHARD ELLIS LIMITED, a limited company organized under the laws of England
and Wales,   by  

/s/ P. Emburey

    Name:    M. Lewis     Title:    Director

 

CB RICHARD ELLIS LIMITED/CB RICHARD ELLIS LIMITÉE, a corporation organized under
the laws of the province of New Brunswick,   by  

/s/ Jeff Cook

    Name:    Jeff Cook     Title:    Vice President of Finance

[Signature Page to the CB Richard Ellis Services Inc. Incremental Assumption
Agreement]



--------------------------------------------------------------------------------

CB RICHARD ELLIS PTY LTD, a company organized under the laws of Australia,   by
 

/s/ John Llewellyn Bell

    Name:    John Llewellyn Bell     Title:    Director

 

CB RICHARD ELLIS pty ltd, a company organized under the laws of Australia,   by
 

/s/ Tom Jackson Southern

    Name:    Tom Jackson Southern     Title:    Director

 

CB RICHARD ELLIS LIMITED, a company organized under the laws of New Zealand,  
by  

/s/ Brent David McGregor

    Name:    Brent David McGregor     Title:    Director

 

CB RICHARD ELLIS LIMITED, a company organized under the laws of New Zealand,

  by  

/s/ John Llewellyn Bell

    Name:    John Llewellyn Bell     Title:    Director

[Signature Page to the CB Richard Ellis Services Inc. Incremental Assumption
Agreement]



--------------------------------------------------------------------------------

CB/TCC GLOBAL HOLDINGS LIMITED,   by  

/S/ P. Emburey

    Name:   P. Emburey     Title:     Director

 

CB/TCC GLOBAL HOLDINGS LIMITED,   by  

/S/ Marcus Smith

    Name:   Marcus Smith     Title:     Director

[Signature Page to the CB Richard Ellis Services Inc. Incremental Assumption
Agreement]



--------------------------------------------------------------------------------

RELAM AMSTERDAM HOLDINGS B.V.

By: TMF Management, its Managing Director

  by  

/S/ I. de Lucia

    Name:   I. de Lucia     Title:     Attorney in Fact

 

RELAM AMSTERDAM HOLDINGS B.V.

By: TMF Management, its Managing Director

  by  

/S/ R.H.L. de Groot

    Name:   R.H.L. de Groot     Title:     Attorney in Fact

[Signature Page to the CB Richard Ellis Services Inc. Incremental Assumption
Agreement]



--------------------------------------------------------------------------------

CBRE GLOBAL HOLDINGS, S.A.R.L.,   by  

/S/ Laurence H. Midler

    Name:   Laurence H. Midler     Title:     Type A Manager

[Signature Page to the CB Richard Ellis Services Inc. Incremental Assumption
Agreement]



--------------------------------------------------------------------------------

TC HOUSTON, INC.,

TCCT REAL ESTATE, INC.,

TCDWF, INC.

  by  

/s/ Robert E. Sulentic

    Name:   Robert E. Sulentic     Title:     Executive Vice President

 

TRAMMELL CROW DEVELOPMENT & INVESTMENT, INC.,   by  

/S/ Robert E. Sulentic

    Name:   Robert E. Sulentic     Title:   President and Chief Executive
Officer

[Signature Page to the CB Richard Ellis Services Inc. Incremental Assumption
Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, individually and as Administrative
Agent,   by  

/S/ Bill O’Daly

    Name:   Bill O’Daly     Title:     Director   by  

/S/ Kevin Buddhdew

    Name:   Kevin Buddhdew     Title:     Associate

[Signature Page to the CB Richard Ellis Services Inc. Incremental Assumption
Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

NEW INCREMENTAL TERM LOANS

TERMS AND CONDITIONS

 

     Incremental Tranche C Term Loans    Incremental Tranche D Term Loans
Applicable Percentage    The Applicable Percentage shall mean, with respect to
any Fixed Rate Incremental Tranche C Term Loan and Daily Rate Incremental
Tranche C Term Loan, 3.25% and 2.25% per annum, respectively.    The Applicable
Percentage shall mean, with respect to any Fixed Rate Incremental Tranche D Term
Loan and Daily Rate Incremental Tranche D Term Loan, 3.50% and 2.50% per annum,
respectively. Maturity Date    March 4, 2018 (the “Incremental Tranche C
Maturity Date”).    September 4, 2019 (the “Incremental Tranche D Maturity
Date”). Amortization    For purposes of Section 2.11(a)(iii) of the Credit
Agreement, the U.S. Borrower shall pay to the Administrative Agent, for the
account of the Incremental Tranche C Term Lenders, on the last Business Day of
each quarter (commencing with the first such day to occur after the Unused Fee
Termination Date), a principal amount of the Incremental Tranche C Term Loans
(as adjusted from time to time pursuant to Sections 2.11(d), 2.12, 2.13(f) and
2.26(d) of the Credit Agreement) equal to 0.25% of the aggregate principal
amount of the Incremental Tranche C Term Loans outstanding on the Unused Fee
Termination Date, with the balance payable in full on the Incremental Tranche C
Maturity Date. All payments of principal made pursuant to this paragraph shall
be accompanied by accrued and unpaid interest on the principal amount to be paid
to but excluding the date of such payment.    For purposes of
Section 2.11(a)(iii) of the Credit Agreement, the U.S. Borrower shall pay to the
Administrative Agent, for the account of the Incremental Tranche D Term Lenders,
on the last Business Day of each quarter (commencing with the first such day to
occur after the Unused Fee Termination Date), a principal amount of the
Incremental Tranche D Term Loans (as adjusted from time to time pursuant to
Sections 2.11(d), 2.12, 2.13(f) and 2.26(d) of the Credit Agreement) equal to
0.25% of the aggregate principal amount of the Incremental Tranche D Term Loans
outstanding on the Unused Fee Termination Date, with the balance payable in full
on the Incremental Tranche D Maturity Date. All payments of principal made
pursuant to this paragraph shall be accompanied by accrued and unpaid interest
on the principal amount to be paid to but excluding the date of such payment.

Future Incremental

Term Loans

   Section 2.26 of the Credit Agreement shall apply for the benefit of the
Incremental Tranche C Term Loans as if the Incremental Tranche C Term Loans were
the Tranche B Loans referred to therein; provided, however, that the Incremental
Tranche C Term Loans will not benefit from the “most favored nation” price
provisions set forth in Section 2.26(b) of the Credit Agreement with respect to
any future incurrence of Specified Incremental Term Loans if, at the time
thereof and after giving effect thereto and to the use of proceeds thereof, (a)
the Incremental Term Loan Maturity Date thereof shall be on or after the date
that is two years after the Incremental Tranche C Maturity Date and (b) the
First Lien Leverage Ratio shall be less than 2.25 to 1.00.    Section 2.26 of
the Credit Agreement shall apply for the benefit of the Incremental Tranche D
Term Loans as if the Incremental Tranche D Term Loans were the Tranche B Loans
referred to therein; provided, however, that the Incremental Tranche D Term
Loans will not benefit from the “most favored nation” price provisions set forth
in Section 2.26(b) of the Credit Agreement with respect to any future incurrence
of Specified Incremental Term Loans if, at the time thereof and after giving
effect thereto and to the use of proceeds thereof, (a) the Incremental Term Loan
Maturity Date thereof shall be on or after the date that is two years after the
Incremental Tranche D Maturity Date and (b) the First Lien Leverage Ratio shall
be less than 2.25 to 1.00.    As used herein, the term “First Lien Leverage
Ratio” shall mean, on any date, the ratio of (a) Total Debt that is purported to
be secured by a Lien on the Collateral that purports to rank on a pari passu
basis with the Loans, less Available Cash on such date, to (b) Consolidated
EBITDA for the period of four consecutive fiscal quarters most recently ended on
or prior to such date, calculated on a Pro Forma Basis.



--------------------------------------------------------------------------------

SCHEDULE I

CB HoldCo, Inc.

CB Richard Ellis Investors, Inc.

CB Richard Ellis Investors, LLC

CB Richard Ellis, Inc.

CB/TCC Holdings LLC

CB/TCC, LLC

CBRE-Profi Acquisition Corp.

CBRE Capital Markets of Texas, LP

CBRE Capital Markets, Inc.

CBRE Government Services, LLC

CBRE Loan Services, Inc.

CBRE Technical Services, LLC

CBRE/LJM Mortgage Company, LLC

Insignia/ESG Capital Corporation

The Polacheck Company, Inc.

Trammell Crow Company

Trammell Crow Services, Inc.

Vincent F. Martin, Jr., Inc.

Westmark Real Estate Acquisition Partnership, LP



--------------------------------------------------------------------------------

SCHEDULE II-1

INCREMENTAL TRANCHE C TERM LENDERS

 

Incremental Tranche C Term Lender

   Incremental Tranche C
Commitment Amount  

Credit Suisse AG, Cayman Islands Branch

   $ 400,000,000   

TOTAL INCREMENTAL TRANCHE C COMMITMENT

   $ 400,000,000   



--------------------------------------------------------------------------------

SCHEDULE II-2

INCREMENTAL TRANCHE D TERM LENDERS

 

Incremental Tranche D Term Lender

   Incremental Tranche D
Commitment Amount  

Credit Suisse AG, Cayman Islands Branch

   $ 400,000,000   

TOTAL INCREMENTAL TRANCHE D COMMITMENT

   $ 400,000,000   